Exhibit 10.1

CISCO SYSTEMS, INC.

PROFESSIONAL AND LEADERSHIP INCENTIVE PLAN

FY 2007

 

I. INTRODUCTION

 

  A. The Objective of the Professional and Leadership (P&L) Incentive Plan (the
“Plan” or the “P&L Plan”) is to provide eligible employees of Cisco Systems,
Inc. (“Cisco”) and its “subsidiaries” (as defined in Paragraph III.C. below),
with the opportunity to receive a payment for their contributions to the success
and profitability of Cisco. Participation in the Plan and the payment of any
sums hereunder shall be in the sole and absolute discretion of Cisco. “Cisco and
its subsidiaries” are referred to herein as “the Company.”

 

  B. Participants: This Plan applies solely to regular employees of Cisco
Systems, Inc. and its subsidiaries in salary grades 1 through 14, 083, 084, 090,
150, 200, and 888, whom Cisco in its sole discretion determines meet the
eligibility requirements set forth in Section II (“Plan Participants”). For
purposes of this Plan and unless otherwise prohibited by applicable law, the
term “regular employee” means an individual who is deemed by Cisco to be both an
employee of the Company and employed for an unspecified or indefinite period of
time.

 

  C. Effective Date: This Plan is only effective for Cisco’s fiscal year 2007
beginning July 30, 2006, through July 28, 2007 (the “Fiscal Year”). This Plan is
limited in time and will expire automatically on July 28, 2007 (“Expiration
Date”).

 

  D. Cisco Authority: Cisco reserves the right to interpret this Plan document
on a fully discretionary basis and to take any action, or to decline to take any
action, in relation to administration or interpretation of the Plan including
but not limited to determining employee eligibility for participation in the
Plan, and to determine the amount, if any, to be paid under the Plan. Nothing in
this Plan is intended to create an entitlement to any employee for any incentive
payment hereunder except as Cisco may determine in its discretion. Except as
otherwise herein provided, Cisco’s authority as set forth herein shall be
exercised by Cisco’s Senior Vice President of Human Resources, Vice President of
Compensation and Benefits, Senior Vice President of Operations, Process and
Systems, or their respective successor(s), and such other persons to whom one or
more of the foregoing expressly delegates authority.

 

  E. Changes in Plan: Cisco reserves the right to modify or terminate the Plan
in total or in part, at any time. Any such modification or termination must be
approved in writing by Cisco’s President/CEO, Senior Vice President of Human
Resources, Vice President of Compensation and Benefits, or Senior Vice President
of Operations, Process and Systems. If any modification or termination of the
Plan affects an executive officer of Cisco who is subject to Section 16 of the
Securities Exchange Act of 1934 (an “Executive Officer”), such modification or
termination



--------------------------------------------------------------------------------

Professional & Leadership Plan FY 2007

must be approved in writing by resolution of the Cisco Systems Inc.
Compensation & Management Development Committee of the Board of Directors (the
“Compensation Committee”).

 

  F. Entire Understanding: Except as expressly set forth herein, this Plan, as
it may be modified in accordance with the foregoing, constitutes the entire
writing and understanding regarding the subject matter of this Plan and
supersedes all prior bonus and incentive plans, whether maintained by Cisco, any
holding company, subsidiary, or affiliate thereof and any written, and/or oral
agreement, understanding, or representations regarding the subject matter of
this Plan. All payments under this Plan are fully discretionary payments.
Participation in this Plan during the Fiscal Year will not convey any
entitlement to participate in this or future plans or to the same or similar
bonus benefits, nor does this Plan constitute a guarantee or establish an
obligation for Cisco to maintain a similar plan or award similar bonus benefits
in the future. Payments under this Plan are a discretionary and extraordinary
item of compensation that are outside the normal, regular or expected
compensation, and in no way represent any portion of a Plan Participant’s
salary, compensation, or other remuneration for the purpose of calculating any
of the following payments: termination, severance, redundancy, end-of-service
premiums, bonuses; long-service awards; overtime premiums; pension or retirement
benefits; and any other similar payments and extra benefits.

 

II. ELIGIBILITY AND INCENTIVE PLAN ELEMENTS

 

  A. Eligibility: Assuming all other conditions of the Plan are met and that
Cisco determines in its sole discretion to make payments under the Plan, to be
considered for a discretionary bonus payment hereunder, a Plan Participant must
satisfy each of the following eligibility requirements:

 

  1. The employee must be deemed by Cisco to be employed by Cisco or a
subsidiary as a regular employee in a P&L Plan-eligible position on or before
the first working day of the last fiscal quarter of the Fiscal Year, and must be
employed as a regular employee on the last working day of the Fiscal Year;

 

  2. The employee must not be providing services to Cisco or a subsidiary as a
temporary employee, intern or as an independent contractor, consultant, or
agent, under a written or oral contract or purchase order, and must not be
classified by Cisco or a subsidiary as a temporary employee, independent
contractor, consultant, or agent (whether or not such classification is upheld
upon review by a governmental, judicial or other agency, or by an arbitrator);
and

 

  3. At both the time of calculation of the P&L Plan award and at the time of
payout, the employee:

 

  a. must not be concurrently on a sales incentive or commission plan;

 

2



--------------------------------------------------------------------------------

Professional & Leadership Plan FY 2007

 

  b. cannot have entered into an employment termination agreement (including,
but not limited to, any agreement, other than an employment agreement or offer
letter, in respect of an employee’s termination of employment);

 

  c. must not be on a Performance Improvement Plan, letter of concern, work
plan, etc.;

 

  d. must not be rated as “N” in his/her most recent performance evaluation; and

 

  e. must not be deemed by Cisco to have violated the business conduct
requirements described in Paragraph III.A below.

All payments under the Plan rest within the sole and absolute discretion of
Cisco and, in particular, any payment for employees ranked by their management
in the bottom 5% to 10% of their organization and/or for employees who have been
offered an employment termination agreement (including, but not limited to, any
agreement, other than an employment agreement or offer letter, in respect of
termination of employment) must be approved in writing by Cisco’s President/CEO,
Senior Vice President of Human Resources, Vice President of Compensation and
Benefits or Senior Vice President of Operations, Process and Systems or their
respective successor(s) or designee(s) or, with respect to payments to Executive
Officers, the Compensation Committee of the Board of Directors.

Employees meeting all eligibility requirements of the Plan who have less than
one year of service will be eligible to receive a discretionary P&L Plan payout
that is prorated from the effective date of participation in the Plan up to and
including the Expiration Date.

 

  B. Elements of Calculation:

Subject to all other terms of the Plan, incentives under this Plan are
calculated in accordance with the following formula:

 

(Base Salary        X        Incentive Target Percentage)    X

 

Company

Performance

Factor

   X   

Customer

Satisfaction

Factor

   X   

Individual

Performance

Factor

 

X            Pro-ration Factor            =            Total Annual Incentive

 

3



--------------------------------------------------------------------------------

Professional & Leadership Plan FY 2007

 

  1. Base Salary shall mean the annual base salary in effect (i) at the end of
Q2 of the Fiscal Year for purposes of calculating midyear advances, if any (as
described below); and (ii) at the end of Q4 of the Fiscal Year for purposes of
calculating year-end payments, if any.

“Base Salary” for Plan Participants who transfer from a position compensated
under the terms of the Sales Incentive Compensation Plan to a Plan-eligible
position will be their last salary while in a Plan-eligible position.

If the Plan Participant’s salary currency changes during the Fiscal Year, the
salary currency in effect before the change will be used as the basis for the
P&L Plan calculation for the period in which that currency was in effect and the
post-change currency will be the basis for the P&L Plan calculation for the
period in which that currency was in effect. These two prorated base salary
amounts will be added together to determine the Base Salary. P&L Plan payments
will be made in the Plan Participant’s salary currency in effect at the end of
Q2 of the Fiscal Year for midyear advances, if any, and at the end of Q4 of the
Fiscal Year for year-end payments, if any.

Except as otherwise required by applicable law, Base Salary shall not include
variable forms of compensation including, but not limited to, overtime, on-call
pay, lead premiums, shift differentials, bonuses, incentive compensation,
commissions, stock options, or expense allowances, or reimbursement. Payment in
lieu of Paid Time Off during active employment or upon termination is not
included in base salary for purposes of the Plan.

 

  2. Incentive Target Percentage is a percentage of base salary determined by
the grade level of the Plan Participant’s job classification and may be changed
at the discretion of Cisco at any time during the Fiscal Year. If the target is
modified, affected Plan Participants will be notified.

 

Grade/Level

  

Incentive Target

Percentage

1-4

   4%

5-7

   5%

8 and 9

   9%

10 and 11

   12%

12

   25%

013, 014, 083, 084, and 090

   35%

200 and 888

   57.5%

150

   60%

 

4



--------------------------------------------------------------------------------

Professional & Leadership Plan FY 2007

Plan Participants who transfer or whose grade/level is changed during the Fiscal
Year will have their Incentive Target Percentage adjusted to reflect the
applicable time spent in each grade/level.

 

  3. Company Performance Factor is based upon Cisco’s achievement of worldwide
Revenue and Profit Before Interest and Tax targets, as determined by Cisco in
its sole and absolute discretion. The Company Performance Factor will range from
0.0 to 2.0, with financial targets to be set in the first ninety (90) days of
the fiscal year.

 

  4. Customer Satisfaction Factor is based upon the average of two customer
satisfaction survey scores drawn from Cisco worldwide. This factor will be
calculated based on the average of Primary and Secondary Customer Satisfaction
multipliers. The Customer Satisfaction Factor will range from 0.0 to 1.14, with
customer satisfaction targets to be set in the first ninety (90) days of the
fiscal year.

 

  5. Individual Performance Factor (IPF) is a defined term unique to this Plan
and is based upon evaluation of a number of factors, including but not limited
to a Plan Participant’s individual and/or managerial performance and
contribution for the Fiscal Year, results that the Plan Participant
achieved, the importance of the results to Cisco, the manner in which the
results were achieved, teamwork and collaboration, the extent to which the Plan
Participant represented Cisco’s best interests, the Plan Participant’s trend and
commitment to continuous improvement, the Plan Participant’s total cash position
relative to peers and market, talent assessment relative to peers, market risk
of talent loss, and where appropriate, managerial performance in driving key
corporate objectives. The IPF will range from 0.0 to 2.0.

 

  6. Pro-ration Factor accounts for the number of calendar or calendar
equivalent days during the Fiscal Year that the Plan Participant was in a P&L
Plan-eligible position under this Plan (or as is appropriate in relation to
mid-year advance, number of days in a P&L Plan – eligible position during the
first two quarters of the year). For example, the Pro-ration Factor for a Plan
Participant who has been in the Plan the entire Fiscal Year will be 1.00. For a
Plan Participant who has been in the Plan for 6 months of the Fiscal Year, this
factor will be 0.50. Unless otherwise required by law or a written Company
policy, Plan Participants in the following situations will have a Pro-ration
factor of less than 1.00:

 

  •   Plan Participants who transfer to a new position not covered by the Plan.

 

  •   Plan Participants who have been in the Plan less than 12 months (such as a
new hire, or a Plan Participant who transfers from a non-P&L Plan eligible
position into a P&L Plan-eligible position).

 

5



--------------------------------------------------------------------------------

Professional & Leadership Plan FY 2007

 

  •   Plan Participants who have been on a leave of absence of any duration
during the Fiscal Year.

 

  •   Plan Participants working less than the applicable full-time standard work
week. Such Plan Participants will have a Pro-ration Factor that reflects the
average number of hours worked per week during the Fiscal Year.

Notwithstanding the foregoing, the Pro-ration Factor may be modified for any
Plan Participant, provided that any modification to the Pro-ration Factor must
be approved in writing in advance of the year-end close date by the next-level
Manager and the Vice President of Compensation and Benefits, or his or her
successor or designee unless the Plan Participant is an Executive Officer, in
which case, such modification must be approved by the Compensation Committee.

 

  7. Adjustment of Factors. The Compensation Committee may adjust any of the
above factors and may authorize funding in excess of any of these factors.

 

  C. Total Annual P&L Plan Incentive shall be the product of the foregoing six
factors and shall be less any advances, including, but not limited to, mid-year
advances and unearned sales incentive compensation payment advances, draws,
other outstanding debts and appropriate withholdings.

 

  D. Incentive Formula and Calculation Example: Assuming a base salary of
$95,000, Incentive Target Percentage of 9%, Individual Performance Factor of
1.00, Company Performance Factor of 1.00, a Customer Satisfaction Factor of
1.05, and a Pro-ration Factor of 1.00, the Total Annual Incentive for an
employee meeting all eligibility requirements, would be calculated as follows:

Sample Calculation

 

(Base Salary       Incentive Target Percentage)    ($95,000        X   
                        0.09)            X

 

Company

Performance

Factor

     

Customer

Satisfaction

Factor

     

Individual

Performance

Factor

1.0    X    1.05    X    1.0

 

   Pro-ration Factor       Total Annual Incentive                 X    1.0    =
   $8,977.50*

--------------------------------------------------------------------------------

* less any advances, including, but not limited to, mid-year advances and
unearned sales incentive compensation advances, draws, other outstanding debts,
and appropriate withholdings.

 

6



--------------------------------------------------------------------------------

Professional & Leadership Plan FY 2007

In this example, the total incentive equals 9.45% of base salary.

 

  E. Midyear Advance of Year-End Incentive Payment: If, at the midpoint of the
Fiscal Year, Cisco determines, in its sole discretion, that Company Performance
Factor is at a minimum of 1.00, Cisco may elect to make an advance of P&L Plan
payments at that time. Any such payment will be treated as an advance, and will
not be more than 50% of the Incentive Target Percentage, times Base Salary,
reduced by any advances, including, but not limited to, mid-year advances and
unearned sales incentive compensation advances, draws, other outstanding debts,
and appropriate withholdings. This advance will be deducted from the Total
Annual Incentive year-end payment, if any. Only Plan Participants who have met
job expectations (as determined in the discretion of their management), were
hired in a P&L Plan eligible position under this Plan on or before the first
working day of the second quarter of the Fiscal Year and are actively employed
as a regular employee by Cisco on the day of distribution will be eligible to
receive a midyear advance. For Plan Participants not in a Plan – eligible
position from the beginning of the fiscal year, their mid-year advance will be
prorated, provided they are employed in such positions as of the first day of
the second quarter of the fiscal year.

If Cisco determines, in its sole and absolute discretion, that the Company
Performance Factor is not at a minimum of 1.00 at the midpoint of the Fiscal
Year, but is at least .80, then a partial mid-year advance may, at the sole
discretion of Cisco’s President/CEO, be distributed at that time. Such
distribution may be made to some or all Plan Participants. Such discretionary
payment, if any, will be subject to the same terms and conditions set forth
above for a mid-year advance based on a 1.00 Company Performance Factor, except
that the maximum amount paid will be 25% of the Incentive Target Percentage,
times Base Salary.

 

  F. Year-End Discretionary P&L Plan Payment: If the Company Performance Factor
is 0 at the end of the Fiscal Year, so that no Total Annual Incentive year-end
payment is payable under the Plan, then the President/CEO may, at his or her
sole discretion, authorize a year-end payment in an amount up to 25% of the
applicable Incentive Target Percentage, times Base Salary, to some or all Plan
Participants. In no event will an individual be eligible for such a
discretionary payment unless he or she is employed as a regular employee on the
last day of the Fiscal Year. Such discretionary payment, if any, will be subject
to reduction for any advances, including but not limited to mid-year advances,
unearned sales incentive compensation advances, draws, other outstanding debts
and appropriate withholding.

 

7



--------------------------------------------------------------------------------

Professional & Leadership Plan FY 2007

 

  G. Payments Subject to Compensation Committee Approval: Notwithstanding
anything stated herein to the contrary, all payments hereunder to Executive
Officers must be pre-approved in writing by the Compensation Committee.

 

III. MISCELLANEOUS

 

  A. Business Conduct: It is the established policy of Cisco and all of its
subsidiaries to conduct business with the highest standards of business ethics.
Among other things, employees may not offer, give, solicit or receive any
payment that could appear to be a bribe, kickback or other irregular type of
payment from anyone involved in any way with an actual or potential business
transaction. Any person determined to have violated appropriate standards of
business conduct will not be eligible for any payment under this Plan.

 

  B. Employment at Will: The Company is an at-will employer, which means that an
employee’s employment can be terminated by the employee or the Company at any
time with or without cause to the extent permitted by applicable law. The
Company reserves the right to modify an employee’s duties, title or other terms
and conditions of employment with or without cause. This Plan cannot and should
not be interpreted to alter the at-will nature of the employment relationship
between the Company and any Plan Participant, as is set forth in documents
establishing that status. In addition, none of the terms and conditions
applicable to incentive compensation supersedes or modifies in any way the terms
set forth in the Plan Participant’s Proprietary Information and Inventions
Agreement.

 

  C. Subsidiaries: This Plan applies to employees of all Cisco subsidiaries,
except where the employees of a subsidiary are expressly eligible for
participation in a bonus or incentive plan established by the subsidiary by
which they are employed, and/or where employees of a Cisco subsidiary are
expressly informed in writing that they are not eligible for participation in
this Plan. In order for employees of a subsidiary to be eligible for this Plan,
the decision to include such persons in the Plan must be memorialized in a
resolution of the Compensation Committee of the Board of Directors. Employees of
Cisco-Linksys LLC and Scientific Atlanta are currently not eligible for
participation in this Plan.

It is not Cisco’s intention that employees of Cisco or its subsidiaries be
eligible for more than one bonus or incentive plan, unless expressly stated to
the contrary. The Compensation Committee, Senior Vice President of Human
Resources, Vice President of Compensation and Benefits or Senior Vice President
of Operations, Process and Systems may approve plans or arrangements for
eligible individuals that may operate as an addendum to, or an addition or
supplement to, this Plan.

 

  D. Dispute Resolution: Plan Participants and the Company acknowledge and agree
that any and all disputes or claims arising from or relating to a Plan
Participant’s recruitment to or employment with the Company (including but not
limited to disputes or claims arising from or relating the Plan or the Cisco
Systems, Inc. Company Performance Award Plan), or the termination of the Plan
Participant’s

 

8



--------------------------------------------------------------------------------

Professional & Leadership Plan FY 2007

employment, will be resolved solely and exclusively pursuant to final and
binding arbitration in lieu of any evidentiary hearing before a government
agency and/or a court trial before a judge or jury, pursuant to the terms of
Cisco’s Arbitration Agreement and Policy, a copy of which can be found at
http://wwwin.cisco.com/HR/employee/proprietary_info/agreement2arbitrate.shtml
The parties’ agreement to arbitrate means that both Cisco and the Plan
Participant have expressly waived any and all rights to a trial before a court
or a jury.

 

IV. APPROVAL

This Plan was approved by the Compensation Committee on July 27, 2006.

 

9